 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 2139 
 
AN ACT 
To require the Secretary of the Treasury to mint coins in commemoration of the centennial of the establishment of Lions Clubs International. 
 
 
1.Short titleThis Act may be cited as the Lions Clubs International Century of Service Commemorative Coin Act. 
2.FindingsThe Congress finds as follows: 
(1)Lions Clubs International is the world’s largest service club organization founded in 1917 by Chicago business leader Melvin Jones. Lions Clubs International empowers volunteers to serve their communities, meet humanitarian needs, encourage peace and promote international understanding through Lions clubs. 
(2)Today, Lions Clubs International has over 1.35 million members in more than 45,000 clubs globally, extending its mission of service throughout the world every day. 
(3)In 1945, Lions Clubs International became one of the first nongovernmental organizations invited to assist in drafting the United Nations Charter and has enjoyed a special relationship with the United Nations ever since. 
(4)In 1968, Lions Clubs International Foundation was established to assist with global and large-scale local humanitarian projects and has since then awarded more than $700 million to fund five unique areas of service: preserving sight, combating disability, promoting health, serving youth and providing disaster relief. 
(5)In 1990, the Lions Clubs International Foundation launched the SightFirst program to build comprehensive eye care systems to fight the major causes of blindness and care for the blind or visually impaired. Thanks to the generosity of Lions worldwide, over $415 million has been raised, resulting in the prevention of serious vision loss in 30 million people and improved eye care for hundreds of millions of people. 
(6)On June 7, 2017, Lions Clubs International will celebrate 100 years of community service to men, women, and children in need throughout the world. 
3.Coin specifications 
(a)$1 Silver CoinsThe Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue not more than 400,000 $1 coins in commemoration of the centennial of the founding of the Lions Clubs International, each of which shall— 
(1)weigh 26.73 grams; 
(2)have a diameter of 1.500 inches; and 
(3)contain 90 percent silver and 10 percent copper. 
(b)Legal TenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code. 
(c)Numismatic ItemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items. 
4.Design of coins 
(a)Design Requirements 
(1)In generalThe design of the coins minted under this Act shall be emblematic of the centennial of the Lions Clubs International. 
(2)Designation and inscriptionsOn each coin minted under this Act, there shall be— 
(A)a designation of the value of the coin; 
(B)an inscription of the year 2017; and 
(C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum. 
(b)SelectionThe design for the coins minted under this Act shall be— 
(1)chosen by the Secretary after consultation with Lions Clubs International Special Centennial Planning Committee and the Commission of Fine Arts; and 
(2)reviewed by the Citizens Coinage Advisory Committee. 
5.Issuance of coins 
(a)Quality of CoinsCoins minted under this Act shall be issued in uncirculated and proof qualities. 
(b)Mint FacilityOnly one facility of the United States Mint may be used to strike any particular quality of the coins minted under this Act. 
(c)Period for IssuanceThe Secretary may issue coins under this Act only during the calendar year beginning on January 1, 2017. 
6.Sale of coins 
(a)Sale PriceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— 
(1)the face value of the coins; 
(2)the surcharge provided in section 7 with respect to such coins; and 
(3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping). 
(b)Bulk SalesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount. 
(c)Prepaid Orders 
(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins. 
(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount. 
7.Surcharges 
(a)In GeneralAll sales of coins issued under this Act shall include a surcharge of $10 per coin. 
(b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to the Lions Clubs International Foundation for the purposes of— 
(1)furthering its programs for the blind and visually impaired in the United States and abroad; 
(2)investing in adaptive technologies for the disabled; and 
(3)investing in youth and those affected by a major disaster. 
(c)AuditsThe Lions Clubs International Foundation shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received under subsection (b). 
(d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual 2 commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code. The Secretary may issue guidance to carry out this subsection. 
8.Financial assurancesThe Secretary shall take such actions as may be necessary to ensure that— 
(1)minting and issuing coins under this Act will not result in any net cost to the United States Government; and 
(2)no funds, including applicable surcharges, shall be disbursed to any recipient designated in section 7 until the total cost of designing and issuing all of the coins authorized by this Act (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping) is recovered by the United States Treasury, consistent with sections 5112(m) and 5134(f) of title 31, United States Code. 
9.Budget complianceThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Committee on the Budget of the House of Representatives, provided that such statement has been submitted prior to the vote on passage. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
